Citation Nr: 1022092	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for coronary heart 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2004 
and December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  
Jurisdiction over the Veteran's case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

In February 2010 the Veteran provided testimony before the 
undersigned Veterans Law Judge traveling to the RO.  A 
transcript of the hearing (transcript) is of record.  At the 
hearing, the Veteran withdrew from appeal his claim of 
service connection for a skin disorder.  As such, the only 
matters remaining for appellate consideration are that set 
forth on the title page. 

In expanding the claim on appeal to encompass psychiatric 
disability to include PTSD, the Board is also cognizant of 
the recent decision of the Court in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons, the Court found that the 
Board erred in not considering the scope of the Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record (in that case, diagnoses of 
anxiety disorder and schizoid disorder).  In this case, the 
Veteran asserts that he has been diagnosed with PTSD and 
there is also evidence of a diagnosis of depression. 

The issue of entitlement to service connection for acquired 
psychiatric disability, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Coronary heart disease is reasonably shown to be proximately 
due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for coronary heart 
disease on a secondary basis are met.  See 38 U.S.C.A. § 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Given the favorable disposition of the 
claim for service connection for coronary heart disease, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 


Analysis

The Veteran contends that his coronary heart disease is 
secondary to his service-connected diabetes mellitus.

The Board notes that complete copies of the Veteran's service 
treatment records and service personnel records are not 
available for review and have been presumed to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  See the November 2003 response from 
the NPRC.  Since complete copies of the Veteran's service 
records are unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's service records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that almost all of the Veteran's service 
treatment records are unavailable, the appeal must be decided 
upon the evidence of record. 

The Veteran underwent a VA examination in September 2006.  
The examiner noted that the Veteran was diagnosed with 
diabetes mellitus in 2003 and suffered a heart attack in June 
2006.  The diagnosis was coronary artery disease, essential 
hypertension, Type II diabetes mellitus and peripheral 
neuropathy.  The examiner noted that the risk factors for 
coronary arterial disease were advanced age, male gender, 
sedentary lifestyle, hypertension, hypercholestoremia, family 
history premature heart disease, diabetes mellitus and 
cigarette smoking.  The examiner indicated that the specific 
weight for each of these different risk factors could not be 
determined so he could not resolve this medical issue without 
resorting to mere speculation.

The Veteran underwent a QTC examination in September 2008.  
The examiner noted that the Veteran was status post stent 
placement due to coronary artery disease.  This was at least 
as likely as not aggravated by his diabetes due to its effect 
on dyslipidemia.  

In a December 2008 addendum, the QTC examiner noted that 
diabetes causes multiple changes including atheromas and 
plaque formation due to worsening of the dyslipidemia, 
thereby leading to worsening of hypertension and 
cardiovascular status.

After resolving all reasonable doubt in favor of the Veteran, 
the Board finds service connection for coronary artery 
disease as secondary to the Veteran's service-connected 
diabetes mellitus is warranted.  In support of this 
conclusion, the Board notes that a September 2008 QTC 
examiner determined that the Veteran's coronary heart disease 
was at least as likely as not aggravated by his diabetes due 
to its effect on dyslipidemia.   Moreover, although the 
September 2006 VA examiner concluded that it would be 
resorting to mere speculation to determine whether or not the 
Veteran's current coronary heart disease was related to his 
service-connected diabetes, the examiner went on to explain 
that diabetes mellitus was a risk factor for coronary 
arterial disease.  Additionally, there is no contrary medical 
evidence of record that indicates that the Veteran's service-
connected diabetes mellitus did not cause or exacerbate his 
coronary heart disease. 

In light of the totality of the evidence of record, and 
affording all reasonable doubt to the Veteran, the Board 
finds the Veteran's claim for secondary service connection is 
adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit 
sought on appeal is granted on a secondary basis.  38 C.F.R. 
§ 3.310. 


ORDER

Service connection for coronary heart disease as secondary to 
the Veteran's service-connected diabetes mellitus is granted.


REMAND

In an October 2007 stressor statement, the Veteran reported 
experiencing mortar attacks while attached to the 2nd 
Infantry 123rd Aviation around April 1970.   In a September 
2009 stressor statement, the Veteran described taking 
incoming fire while as a door gunner while stationed in Chu 
Lui while attached to the 2nd Infantry 123rd Aviation.

Regarding the Veteran's claimed stressors, the Board notes 
that if the Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that came 
under enemy attack, this would strongly suggest that he was, 
in fact, exposed to such attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subject to rocket attacks 
during time veteran was stationed at base).

While the RO made attempts to verify the Veteran's service 
dates and reconstruct the file, the claims file reflects no 
other action taken by the RO to attempt to independently 
verify an in-service stressor.

However, in view of the Veteran's statement, to particularly 
include his assertion that his unit came under enemy fire on 
a daily basis, beginning around April 1970 while stationed in 
Chu Lui while attached to the 2nd Infantry 123rd Aviation, the 
Board finds that the record reflects a stressor that appears 
to be independently verifiable, and that further action in 
this regard is warranted.

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify the Veteran's alleged 
stressful experience relating to his unit coming under enemy 
fire to specifically include through the U.S. Army Joint 
Services and Records Research Center (JSRRC) and any other 
source(s), as appropriate.  Any additional action necessary 
for independent verification of the reported verifiable 
stressor, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.

Additionally, the Board notes that the Veteran underwent a VA 
examination in July 2004 and was diagnosed with PTSD.  
However, recent reports of record show a diagnosis of PTSD, 
depression and major depressive disorder.  

Given the other psychiatric diagnoses of record, the Board 
finds that, consistent with the ruling in Clemons, the 
Veteran's appeal for service connection for psychiatric 
disability must be broadly construed to encompass both claims 
for service connection for PTSD and for psychiatric 
disability other than PTSD, to include major depressive 
disorder.  

As the RO has not addressed the matter of service connection 
for psychiatric disability other than PTSD, that matter is 
being remanded for RO consideration of the matter, in the 
first instance, to avoid any prejudice to the Veteran.  
Moreover, further medical opinion that addresses the 
relationship, if any, between each diagnosed psychiatric 
disability and service would be helpful in resolving the 
expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  The Board notes that 
the Veteran indicated at his personal 
hearing in February 2010 that he would be 
receiving Social Security benefits 
beginning in April 2010.

Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experiences relating to his 
unit coming under enemy fire to include 
contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of this stressor, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the Veteran and afford him the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action (if any) to be 
taken. 

3.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder.  The claims 
folders should be made available to and 
reviewed by the examiner. All necessary 
tests should be conducted.

Based on the examination results and the 
review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
psychiatric disorder as to whether there 
is a 50 percent or better probability the 
disorder was present during the Veteran's 
active service or is etiologically 
related to his active service.  The 
rationale for each opinion expressed must 
be provided. 

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


